Exhibit 10.3
 
SECOND LIEN MEMBERSHIP INTEREST PLEDGE AGREEMENT
 
dated as of March 2, 2015
 
by
 
SUMMER ENERGY HOLDINGS, INC.
 
in favor of
 
BLACK INK ENERGY, LLC
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
ARTICLE I DEFINITIONS
1
Section 1.01
Definitions
1
Section 1.02
UCC Terms
1
ARTICLE II THE SECURITY INTERESTS
1
Section 2.01
The Security Interests
1
Section 2.02
Security for Obligations
1
Section 2.03
Delivery of Pledged Collateral
2
Section 2.04
Termination of Security Interests; Release of Pledged Collateral
2
Section 2.05
Security Interests Absolute
2
ARTICLE III REPRESENTATIONS AND WARRANTIES
3
Section 3.01
Contravention
3
Section 3.02
Binding Effect
3
Section 3.03
Title to Pledged Membership Interests
4
Section 3.04
Pledged Membership Interests
4
Section 3.05
Validitv. Perfection and Priority of Security Interests
4
Section 3.06
Outstanding Shares
4
ARTICLE IV COVENANTS
4
Section 4.01
Filing; Further Assurances
4
Section 4.02
Liens on Pledged Collateral
4
ARTICLE V DISTRIBUTIONS ON COLLATERAL; VOTING
5
Section 5.01
Right to Receive Distributions on Pledged Collateral; Voting
5
Section 5.02
Exercise of Voting Rights upon Event of Default
6
ARTICLE VI GENERAL AUTHORITY; REMEDIES
6
Section 6.01
General Authority
6
Section 6.02
UCC Rights
7
Section 6.03
Application of Cash; Sale of Pledged Collateral
7
Section 6.04
Rights of Purchasers
8
Section 6.05
Securities Act, etc
8
Section 6.06
Other Rights of the Secured Party
9
Section 6.07
Waiver and Estoppel
10
Section 6.08
Application of Moneys
10

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE VII MISCELLANEOUS
10
Section 7.01
Notices
10
Section 7.02
Waivers, Non-Exclusive Remedies
11
Section 7.03
Expenses; Documentary Taxes
11
Section 7.04
Successors and Assigns
11
Section 7.05
Amendments and Waivers
11
Section 7.06
New York Law
11
Section 7.07
Limitation by Law; Severability
11
Section 7.08
Counterparts; Effectiveness
12
Section 7.09
Notice of Subordination
12

 
Schedule I - List of Pledged Membership Interests
 
 
ii

--------------------------------------------------------------------------------

 
 
SECOND LIEN MEMBERSHIP INTEREST PLEDGE AGREEMENT
 
THIS SECOND LIEN MEMBERSHIP INTEREST PLEDGE AGREEMENT (as amended, supplemented
or modified from time to time, this “Agreement”) is dated as of March 2, 2015
and is by Summer Energy Holdings, Inc. (the “Pledgor”), in favor of BLACK INK
ENERGY, LLC, a Delaware limited liability company (the “Secured Party”).
 
SUMMER ENERGY, LLC, a Texas limited liability company (the “Borrower”), proposes
to enter into a Second Lien Term Loan Agreement dated as of the date hereof with
the Secured Party (as the same may be amended, supplemented or modified from
time to time, the “Credit Agreement”). In order to induce the Secured Party to
enter into the Credit Agreement, the Pledgor desires to enter into this
Agreement. Accordingly, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01Definitions.  All terms defined in the Credit Agreement and not
otherwise defined herein shall have, as used herein, the respective meanings
provided for therein.
 
Section 1.02UCC Terms.  Unless otherwise defined herein, or unless the context
otherwise requires, all terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York (the “UCC”) shall have the
meanings therein stated.
 
ARTICLE II
THE SECURITY INTERESTS
 
Section 2.01The Security Interests.  The Pledgor hereby pledges to the Secured
Party, and grants to the Secured Party a security interest in, the following
(the “Pledged Collateral”):
 
(i)           the membership interests described on Schedule I hereto (the
“Pledged Membership Interests”), and all dividends, distributions, cash,
instruments and other property and proceeds from time to time received,
receivable or otherwise made upon or distributed in respect of or in exchange
for any or all of the Pledged Membership Interests;
 
(ii)           all additional membership interests of the Borrower from time to
time acquired by the Pledgor in any manner, and the certificates or documents
representing such additional membership interests, and all dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise made upon or distributed in respect of or in exchange
for any or all of such membership interests; and
 
(iii)           to the extent not otherwise included in the foregoing, all cash
and non-cash proceeds thereof.
 
Section 2.02Security for Obligations.  This Agreement secures the payment of:
(i) all amounts now or hereafter payable by the Borrower to the Secured Party on
the Term Loan, (ii) all other obligations or liabilities now or hereafter
payable by the Borrower pursuant to the Credit Agreement, (iii) all obligations
and liabilities now or hereafter payable by the Borrower
 
 
1

--------------------------------------------------------------------------------

 
 
under, arising out of or in connection with the Security Agreement, this
Agreement or any other Collateral Document and (iv) all other indebtedness,
obligations and liabilities of the Borrower to the Secured Party, now existing
or hereafter arising or incurred, whether or not evidenced by notes or other
instruments, and whether such indebtedness, obligations and liabilities are
direct or indirect, fixed or contingent, liquidated or unliquidated, due or to
become due, secured or unsecured, joint, several or joint and several, arising
out of or in connection with any of the Credit Documents (collectively, the
“Obligations”). The security interests granted by this Agreement are granted as
security only and shall not subject the Secured Party to, or transfer or in any
way affect or modify, any obligation or liability of the Pledgor with respect to
any of the Pledged Collateral or any transaction in connection therewith.
 
Section 2.03Delivery of Pledged Collateral.  All certificates or instruments
representing or evidencing the Pledged Collateral, if any, shall be delivered to
and held by or on behalf of the Secured Party pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, and accompanied in each case by any required transfer tax stamps,
all in form and substance satisfactory to the Secured Party. The Secured Party
shall have the right, at any time in its discretion and without notice to the
Pledgor, to cause any or all of the Pledged Membership Interests or other
Pledged Collateral to be transferred of record into the name of the Secured
Party or its nominee.
 
Section 2.04Termination of Security Interests; Release of Pledged
Collateral.  Upon the full, final and irrevocable payment and performance of all
the Obligations, the security interests in the Pledged Collateral shall
terminate and all rights to the Pledged Collateral shall revert to the Pledgor.
In addition, at any time and from time to time prior to such termination of the
security interests, the Secured Party may release any of the Pledged Collateral.
Upon any such termination of the security interests or any release of the
Pledged Collateral, the Secured Party will, at the Pledgor’s expense, execute
and deliver to the Pledgor such documents as the Pledgor shall reasonably
request to evidence the termination of the security interests or the release of
the Pledged Collateral. Any such documents shall be without recourse to or
warranty by the Secured Party.
 
Section 2.05Security Interests Absolute.  All rights of the Secured Party and
security interests hereunder, and all obligations of the Pledgor hereunder,
shall be absolute and unconditional and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
 
(i)           any extension, renewal, settlement, compromise, waiver or release
in respect of any Obligation or any other document evidencing or securing such
Obligation, by operation of law or otherwise;
 
(ii)           any modification or amendment or supplement to the Credit
Agreement, the Term Loan or any other document evidencing or securing any
Obligation;
 
(iii)           any release, non-perfection or invalidity of any direct or
indirect security for any Obligation;
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)           any change in the existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting disallowance,
release or discharge of all or any portion of the Obligations;
 
(v)           the existence of any claim, set-off or other right which the
Pledgor may have at any time against the Borrower, the Secured Party or any
other entity or person, whether in connection herewith or any unrelated
transactions; provided, that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
 
(vi)           any invalidity or unenforceability relating to or against the
Borrower for any reason of any Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by the Borrower of the
Obligations;
 
(vii)           any failure by the Secured Party (a) to file or enforce a claim
against the Borrower or its estate (in a bankruptcy or other proceeding), (b) to
give notice of the existence, creation or incurring by the Borrower of any new
or additional indebtedness or obligation under or with respect to the
Obligations, (c) to commence any action against the Borrower, (d) to disclose to
the Pledgor any facts which the Secured Party may now or hereafter know with
regard to the Borrower or (e) to proceed with due diligence in the collection,
protection or realization upon any collateral securing the Obligations; or
 
(viii)           any other act or omission to act or delay of any kind by the
Borrower or the Secured Party or any other entity or person or any other
circumstance whatsoever which might, but for the provisions of this clause,
constitute a legal or equitable discharge of the Pledgor’s obligations
hereunder.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
The Pledgor represents and warrants as follows:
 
Section 3.01Contravention.  The execution, delivery and performance by the
Pledgor of this Agreement requires no action by or in respect of, or filing
with, any governmental authority and do not contravene, or constitute (with or
without the giving of notice or lapse of time or both) a default under, any
provision of applicable law or of any agreement, judgment, injunction, order,
decree or other instrument binding upon or affecting the Pledgor or result in
the creation or imposition of any Lien (other than the Lien of this Agreement)
upon any of its assets.
 
Section 3.02Binding Effect.  This Agreement constitutes a valid and binding
agreement of the Pledgor, enforceable against the Pledgor in accordance with its
terms, except as the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by
equitable principles of general applicability (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.03Title to Pledged Membership Interests.  The Pledgor owns all of the
Membership Interests free and clear of any Liens other than the security
interests granted hereby and the security interests granted to the Senior Lender
pursuant to that certain Membership Interest Pledge Agreement dated as of April
1, 2014, by and between the Pledgor and Senior Lender (the “Senior Pledge
Agreement”).
 
Section 3.04Pledged Membership Interests.  All Pledged Membership Interests have
been duly authorized and validly issued, and are fully paid and non-assessable,
and are subject to no options to purchase or similar rights of any Person. The
Pledgor is not and will not become a party to or otherwise bound by any
agreement, other than this Agreement and the Senior Pledge Agreement, which
restricts in any manner the rights of any present or future holder of any of the
Pledged Membership Interests with respect thereto.
 
Section 3.05Validitv. Perfection and Priority of Security Interests.  Upon
filing of a financing statement with the Secretary of State of Texas, the
Secured Party will have a valid and perfected security interest in the Pledged
Collateral subject to no prior Lien other than the Lien granted pursuant to the
Senior Pledge Agreement. Except for such filing of the financing statement, no
registration, recordation or filing with any governmental authority is required
in connection with the execution or delivery of this Agreement, or necessary for
the validity or enforceability hereof or for the perfection of the security
interests of the Secured Party granted hereby. The Pledgor has not performed any
acts which might prevent the Secured Party from enforcing any of the terms and
conditions of this Agreement or which would limit the Secured Party in any such
enforcement.
 
Section 3.06Outstanding Shares.  The Pledged Membership Interests constitute
100% of the issued and outstanding membership interests of the Borrower.
 
ARTICLE IV
COVENANTS
 
The Pledgor agrees that so long as any Obligation remains unpaid:
 
Section 4.01Filing; Further Assurances.  The Pledgor will, at its expense and in
such manner and form as the Secured Party may require, execute, deliver, file
and record any financing statement, specific assignment or other paper and take
any other action that may be necessary or desirable, or that the Secured Party
may request, in order to create, preserve, perfect or validate the security
interests granted hereby or to enable the Secured Party to exercise and enforce
its rights hereunder with respect to any of the Pledged Collateral. To the
extent permitted by applicable law, the Pledgor hereby authorizes the Secured
Party to execute and file, in the name of the Pledgor or otherwise, Uniform
Commercial Code financing statements which the Secured Party in its sole
discretion may deem necessary or appropriate to further perfect the security
interests.
 
Section 4.02Liens on Pledged Collateral.  The Pledgor will not sell or otherwise
dispose of, or grant any option with respect to, any of the Pledged Collateral
or create or suffer to exist any Lien (other than security interests in favor of
the Secured Party pursuant to this Agreement and security interests in favor of
the Senior Lender pursuant to the Senior Pledge
 
 
4

--------------------------------------------------------------------------------

 
 
Agreement) on any Pledged Collateral. The Pledgor agrees that it will cause the
Borrower not to issue any stock or other securities in addition to or in
substitution for the Pledged Membership Interests, except to the Pledgor, and
the Pledgor will pledge hereunder, immediately upon its acquisition (directly or
indirectly) thereof, any and all additional shares of stock or other securities
of the Borrower.
 
ARTICLE V
DISTRIBUTIONS ON COLLATERAL; VOTING
 
Section 5.01Right to Receive Distributions on Pledged Collateral; Voting.  So
long as no Event of Default shall have occurred and be continuing:
 
(i)           The Pledgor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral or any part thereof
for any purpose not inconsistent with the terms of this Agreement or the Credit
Agreement; provided, however, that the Pledgor shall give the Secured Party at
least five days’ written notice of the manner in which it intends to exercise,
or the reasons for refraining from exercising, any such right and the Pledgor
shall not exercise or refrain from exercising any such right if, in the Secured
Party’s judgment, such action would have a material adverse effect on the value
of the Pledged Collateral or any part thereof.
 
(ii)           The Pledgor shall be entitled to receive and retain any and all
distributions, interest and other payments and distributions made upon or with
respect to the Pledged Collateral, provided, however, that (A) any and all
distributions and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral, (B) distributions paid
or payable in cash in respect of any Pledged Collateral in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in-surplus, and (C) paid, payable or otherwise
distributed in respect of principal of, in redemption of, or in exchange for,
any Pledged Collateral, shall be, and shall be forthwith delivered to the
Secured Party to hold as, Pledged Collateral and shall, if received by the
Pledgor, be received in trust for the benefit of the Secured Party, be
segregated from the other property or funds of the Pledgor and be forthwith
delivered to the Secured Party as Pledged Collateral in the same form as so
received (with any necessary endorsement).
 
(iii)           The Secured Party shall execute and deliver (or cause to be
executed and delivered) to the Pledgor all such proxies, powers of attorney,
consents, ratifications and waivers and other instruments as the Pledgor may
reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to paragraph
(i) above and to receive the distributions or interest payments which it is
authorized to receive and retain pursuant to paragraph (ii) above.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default:
 
(i)           All rights of the Pledgor to receive the distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section
 
 
5

--------------------------------------------------------------------------------

 
 
5.01(a)(ii) shall cease, and all such rights shall thereupon become vested in
the Secured Party which shall thereupon have the sole right to receive and hold
as Pledged Collateral such distributions and interest payments.
 
(ii)           All distributions and interest payments which are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 5.01(b)
shall be received in trust for the benefit of the Secured Party, shall be
segregated from other funds of the Pledgor and shall be forthwith paid over to
the Secured Party as Pledged Collateral in the same form as so received (with
any necessary endorsement).
 
Section 5.02Exercise of Voting Rights upon Event of Default.  Upon the
occurrence and during the continuance of an Event of Default and upon notice by
the Secured Party to the Pledgor, all rights of the Pledgor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 5.01(a)(i) shall cease, and all such rights shall
thereupon become vested in the Secured Party who shall thereupon have the sole
right to exercise such voting and other consensual rights.
 
ARTICLE VI
GENERAL AUTHORITY; REMEDIES
 
Section 6.01General Authority.  The Pledgor hereby irrevocably appoints the
Secured Party and any officer or agent thereof, with full power of substitution,
as its true and lawful attorney-in-fact, in the name of the Pledgor or its own
name, for the sole use and benefit of the Secured Party, but at the Pledgor’s
expense, at any time and from time to time, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Agreement and, without
limiting the foregoing, the Pledgor hereby gives the Secured Party the power and
right on its behalf, without notice to or further assent by the Pledgor to do
the following:
 
(i)           to receive, take, endorse, assign and deliver any and all checks,
notes, drafts, acceptances, documents and other negotiable and non-negotiable
instruments taken or received by the Pledgor as, or in connection with, the
Pledged Collateral;
 
(ii)           to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or in connection with the Pledged
Collateral;
 
(iii)           to commence, settle, compromise, compound, prosecute, defend or
adjust any claim, suit, action or proceeding with respect to, or in connection
with, the Pledged Collateral;
 
(iv)           to sell, transfer, assign or otherwise deal in or with the
Pledged Collateral or any part thereof, as fully and effectually as if the
Secured Party were the absolute owner thereof; and
 
(v)           to do, at its option, but at the expense of the Pledgor, at any
time or from time to time, all acts and things which the Secured Party deems
necessary to protect or preserve the Pledged Collateral and to realize upon the
Pledged Collateral.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 6.02UCC Rights.  If an Event of Default shall have occurred, the Secured
Party may in addition to all other rights and remedies granted to it in this
Agreement and in any other agreement securing, evidencing or relating to the
Obligations, exercise (i) all rights and remedies of a secured party under the
UCC (whether or not in effect in the jurisdiction where such rights are
exercised) and (ii) all other rights available to the Secured Party at law or
equity.
 
Section 6.03Application of Cash; Sale of Pledged Collateral.
 
(a)           The Pledgor expressly agrees that if an Event of Default shall
occur and be continuing, the Secured Party, without demand of performance or
other demand or notice of any kind (except the notice specified below of the
time and place of any public or private sale) to or upon the Pledgor or any
other Person (all of which demands and/or notices are hereby waived by the
Pledgor), may forthwith (i) apply the cash, if any, then held by it as
Collateral as specified in Section 6.08 and (ii) if there shall be no such cash
or if such cash shall be insufficient to pay the Obligations in full, to
collect, receive, appropriate and realize upon the Pledged Collateral, and/or
sell, assign, give an option or options to purchase or otherwise dispose of and
deliver the Pledged Collateral (or contract to do so) or any part thereof in one
or more parcels (which need not be in round lots) at public or private sale, at
any office of the Secured Party or elsewhere in such manner is commercially
reasonable and, as the Secured Party may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Secured Party shall
have the right upon any such public sale, and, if the Pledged Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations, upon any such private
sale or sales, to purchase the whole or any part of the Pledged Collateral so
sold, and thereafter to hold the same, absolutely and free from any right or
claim of any kind. To the extent permitted by applicable law, the Pledgor waives
all claims, damages and demands against the Secured Party arising out of the
foreclosure, repossession, retention or sale of the Pledged Collateral.
 
(b)           Unless the Pledged Collateral threatens to decline speedily in
value or is of a type customarily sold on a recognized market, the Secured Party
shall give the Pledgor five days’ written notice of its intention to make any
such public or private sale or sale at a broker’s board or on a securities
exchange. Such notice shall (i) in the case of a public sale, state the time and
place fixed for such sale, (ii) in the case of sale at a broker’s board or on a
securities exchange, state the board or exchange at which such sale is to be
made and the day on which the Pledged Collateral, or the portion thereof being
sold, will first be offered for sale and (iii) in the case of a private sale,
state the day after which such sale may be consummated. The Secured Party shall
not be obligated to make any such sale pursuant to any such notice. The Secured
Party may adjourn any public or private sale or cause the same to be adjourned
from time to time by announcement at the time and place fixed for the sale, and
such sale may be made at any time or place to which the same may be so
adjourned. In the case of any sale of all or any part of the Pledged Collateral
on credit or for future delivery, the Pledged Collateral so sold may be retained
by the Secured Party until the selling price is paid by the purchaser thereof,
but the Secured Party shall not incur any liability in case of the failure of
such purchaser to take up and pay for the Pledged Collateral so sold and, in the
case of such failure, such Pledged Collateral may again be sold upon like
notice.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 6.04Rights of Purchasers.  Upon any sale of the Pledged Collateral
(whether public or private), the Secured Party shall have the right to deliver,
assign and transfer to the purchaser thereof the Pledged Collateral so sold.
Each purchaser (including the Secured Party) at any such sale shall hold the
Collateral so sold absolutely, free from any claim or right of whatever kind,
including any equity or right of redemption of the Pledgor who, to the extent
permitted by law, hereby specifically waives all rights of redemption,
including, without limitation, any right to redeem the Pledged Collateral under
the UCC, and any right to a judicial or other stay or approval which it has or
may have under any law now existing or hereafter adopted.
 
Section 6.05Securities Act, etc.  In view of the position of the Pledgor in
relation to the Pledged Securities, or because of other present or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being herein called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. The Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Secured Party if the Secured Party were to
attempt to dispose of all or any part of the Pledged Collateral, and might also
limit the extent to which or the manner in which any subsequent transferee of
any Pledged Collateral could dispose of the same. Similarly, there may be other
legal restrictions or limitations affecting the Secured Party in any attempt to
dispose of all or part of the Pledged Collateral under applicable Blue Sky or
other state securities laws or similar laws analogous in purpose or effect.
Under applicable law, in the absence of an agreement to the contrary, the
Secured Party may be held to have certain general duties and obligations to the
Pledgor to make some effort toward obtaining a fair price even though the
obligations of the Pledgor may be discharged or reduced by the proceeds of a
sale at a lesser price. The Pledgor clearly understands that the Secured Party
is not to have any such general duty or obligation to the Pledgor, and the
Pledgor will not attempt to hold the Secured Party responsible for selling all
or any part of the Pledged Collateral at any inadequate price even if the
Secured Party shall accept the first offer received or does not approach more
than one possible purchaser. Without limiting the generality of the foregoing,
the provisions of this Section would apply if, for example, the Secured Party
were to place all or any part of the Pledged Collateral for private placement by
an investment banking firm, or if such investment Secured Party firm purchased
all or any part of the Pledged Collateral for its own account, or if the Secured
Party placed all or any part of the Pledged Collateral privately with a
purchaser or purchasers.
 
Accordingly, the Pledgor expressly agrees that the Secured Party is authorized,
in connection with any sale of the Pledged Collateral, if it deems it advisable
so to do, (i) to restrict the prospective bidders on or purchasers of any of the
Pledged Collateral to a limited number of sophisticated investors who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or sale of any of such
Pledged Collateral, (ii) to cause to be placed on certificates for any or all of
the Pledged Collateral or on any other securities pledged hereunder a legend to
the effect that such security has not been registered under the Federal
Securities Laws and may not be disposed of in violation of the provision of said
Federal Securities Laws and (iii) to impose such other limitations or conditions
in connection with any such sale as the Secured Party deems necessary or
advisable in order to comply with said Federal Securities Laws or any other law.
The Pledgor covenants and agrees
 
 
8

--------------------------------------------------------------------------------

 
 
that it will execute and deliver such documents and take such other action as
the Secured Party deems necessary or advisable in order to comply with said
Federal Securities Laws or any other law. The Pledgor acknowledges and agrees
that such limitations may result in prices and other terms less favorable to the
seller than if such limitations were not imposed, and, notwithstanding such
limitations, agrees that any such sale shall be deemed to have been made in a
commercially reasonable manner, it being the agreement of the Pledgor and the
Secured Party that the provisions of this Section 6.05 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Secured Party sells the Pledged Collateral. The Secured Party shall under no
obligation to delay a sale of any Pledged Collateral for a period of time
necessary to permit the issuer of any securities contained therein to register
such securities under the Federal Securities Laws, or under applicable state
securities laws, even if the issuer would agree to it.
 
Section 6.06Other Rights of the Secured Party.  The Secured Party (i) shall have
the right and power to institute and maintain such suits and proceedings as it
may deem appropriate to protect and enforce the rights vested in it by this
Agreement and (ii) may proceed by suit or suits at law or in equity to enforce
such rights and to foreclose upon the Pledged Collateral and to sell all, or
from time to time, any of the Pledged Collateral under the judgment or decree of
a court of competent jurisdiction.
 
(a)           The Secured Party shall, to the extent permitted by applicable
law, without notice to the Pledgor or any party claiming through it, without
regard to the solvency or insolvency at such time of any Person then liable for
the payment of any of the Obligations, without regard to the then value of the
Pledged Collateral and without requiring any bond from any complainant in such
proceedings, be entitled as a matter of right to the appointment of a receiver
or receivers (who may be the Secured Party) of the Pledged Collateral or any
part thereof, and of the profits, revenues and other income thereof, pending
such proceedings, with such powers as the court making such appointment shall
confer, and to the entry of an order directing that the profits, revenues and
other income of the property constituting the whole or any part of the Pledged
Collateral be segregated, sequestered and impounded for the benefit of the
Secured Party, and the Pledgor irrevocably consents to the appointment of such
receiver or receivers and to the entry of such order.
 
(b)           In no event shall the Secured Party have any duty to exercise any
rights or take any steps to preserve the rights of the Secured Party in the
Pledged Collateral, nor shall the Secured Party be liable to the Pledgor or any
other Person for any loss caused by the Secured Party’s failure to meet any
obligation imposed by the UCC. Without limiting the foregoing, the Secured Party
shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral in its possession if the Pledged
Collateral is accorded treatment substantially equal to that which the Secured
Party accords its own property, it being understood that the Secured Party shall
not have any duty or responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Pledged Collateral, whether or not the Secured Party has or is
deemed to have knowledge of such matters or (ii) taking any necessary steps to
preserve rights against any parties with respect to any Pledged Collateral.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6.07Waiver and Estoppel.
 
(a)           The Pledgor agrees, to the extent it may lawfully do so, that it
will not at any time in any manner whatsoever claim or take the benefit or
advantage of, any appraisal, valuation, stay, extension, moratorium, turnover or
redemption law, or any law permitting it to direct the order in which the
Pledged Collateral shall be sold, now or at any time hereafter in force which
may delay, prevent or otherwise affect the performance or enforcement of this
Agreement, and hereby waives all benefit or advantage of all such laws. The
Pledgor covenants that it will not hinder, delay or impede the execution of any
power granted to the Secured Party in the Credit Agreement or this Agreement.
 
(b)           The Pledgor, to the extent it may lawfully do so, on behalf of
itself and all who claim through or under it, including without limitation any
and all subsequent creditors, vendees, assignees and lienors, waives and
releases all rights to demand or to have any marshalling of the Pledged
Collateral upon any sale, whether made under any power of sale granted herein or
pursuant to judicial proceedings or under any foreclosure or any enforcement of
this Agreement, and consents and agrees that all of the Pledged Collateral may
at any such sale be offered and sold as an entirety.
 
(c)           The Pledgor waives, to the extent permitted by law, presentment,
demand, protest and any notice of any kind (except the notices expressly
required hereunder) in connection with this Agreement and any action taken by
the Secured Party with respect to the Pledged Collateral. The Pledgor waives and
agrees not to assert any privileges which it may acquire under Section 9-112 of
the UCC.
 
Section 6.08Application of Moneys.  The proceeds of any sale of, or other
realization upon, all or any part of the Pledged Collateral shall be applied by
the Secured Party in the following order of priority:
 
FIRST, to payment of the expenses of such sale or other realization, including
reasonable compensation to the Secured Party and its agents and counsel, and all
expenses, liabilities and advances incurred or made by the Secured Party, its
agents and counsel in connection therewith or in connection with the care,
safekeeping or otherwise of any or all of the Pledged Collateral, and any other
unreimbursed expenses for which the Secured Party is to be reimbursed pursuant
to Section 7.03;
 
SECOND, to payment of the Obligations; and
 
FINALLY, any surplus then remaining shall be paid to the Pledgor, or its
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.01Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be given to such party at its
address set forth on the signature page hereof or to such other address as such
party may hereafter specify for the purpose by notice to the other. Each such
notice, request or other communication shall be effective (i) two days after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (ii) if given by any other means, when delivered at
the address specified in this Section. Rejection or refusal to accept, or the
inability to deliver because of a changed address of which no notice was given
shall not affect the validity of notice given in accordance with this Section.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 7.02Waivers, Non-Exclusive Remedies.  No failure on the part of the
Secured Party to exercise, and no delay in exercising, no course of dealing with
respect to, any right under this Agreement shall operate as a waiver thereof;
nor shall any single or partial exercise by the Secured Party of any right under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right. The rights of the Secured Party under this Agreement are
cumulative and are not exclusive of any other remedies provided by law.
 
Section 7.03Expenses; Documentary Taxes.  The Pledgor shall forthwith on demand
pay all out-of-pocket expenses incurred by the Secured Party, including fees and
disbursements of its counsel and agents, in connection with the preparation and
administration of this Agreement or the administration, sale or other
disposition of the Pledged Collateral or the preservation, protection or defense
of the rights of the Secured Party in and to the Pledged Collateral. The Pledgor
shall forthwith pay on demand the amount of any taxes which the Secured Party
may have been required to pay by reason of the security interests granted in the
Pledged Collateral (including any applicable transfer taxes) or to free any of
the Pledged Collateral from the lien thereof.
 
Section 7.04Successors and Assigns.  This Agreement is for the benefit of the
Secured Party and its successors and assigns, and in the event of an assignment
of all or any of the Obligations, the rights hereunder, to the extent applicable
to the indebtedness so assigned, may be transferred with such indebtedness. This
Agreement shall be binding upon the Pledgor and its successors and assigns.
 
Section 7.05Amendments and Waivers.  Any provision of this Agreement may be
amended or waived, if, but only if, such amendment or waiver is in writing and
is signed by the Pledgor and the Secured Party.
 
Section 7.06New York Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED
BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED
BY THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK ARE GOVERNED BY THE LAWS OF
SUCH JURISDICTION.
 
Section 7.07Limitation by Law; Severability.  All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law which may be controlling and be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable in
 
 
11

--------------------------------------------------------------------------------

 
 
whole or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
 
If any provision hereof is invalid and unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Secured Party in order to carry out the intentions of
the parties hereto as nearly as may be possible; and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.
 
Section 7.08Counterparts; Effectiveness.  This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when the Secured Party shall have received
counterparts hereof signed by itself and the Pledgor.
 
Section 7.09Notice of Subordination.  Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Secured Party pursuant
to this Agreement and the exercise of any right or remedy by the Secured Party
hereunder are subject to the provisions of the Subordination Agreement.  In the
event of any conflict or inconsistency between the provisions of the
Subordination Agreement and this Agreement, the provisions of the Subordination
Agreement shall control.
 
 
12

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
PLEDGOR:
 
SUMMER ENERGY HOLDINGS, INC.
 
/s/ Neil Leibman,
CEO                                                                     
Name:
Summer Energy Holdings, Inc.
Address:
800 Bering Dr., Suite 260
 Houston, TX 77057
   
SECURED PARTY:
 
BLACK INK ENERGY, LLC
   
By: /s/ Humberto David
Sirvent                                                                     
Name: Humberto David
Sirvent                                                                     
Title:
Partner                                                                     
 

                                                          
 
13

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Pledged Membership Interests
 
Issuer
State of Formation
Number of Membership Units
Summer Energy, LLC
Texas
100 percent

 
 
 
Schedule 1

--------------------------------------------------------------------------------

 
 